UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2013 Commission File Number:001-36028 Ardmore Shipping Corporation (Translation of registrant's name into English) City Gate Building 1000, Mahon, Cork, Ireland (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached to this Report on Form 6-K as Exhibit 99.1 is the press release of Ardmore Shipping Corporation (the "Company") dated November 11, 2013, announcingthe Company's earnings report for the third quarter of 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ARDMORE SHIPPING CORPORATION (registrant) Dated: November 12, 2013 By: /s/Paul Tivnan Paul Tivnan Chief Financial Officer, Treasurer and Secretary Exhibit 99.1 Press Release November 11, 2013 ARDMORE SHIPPING CORPORATION ANNOUNCES FINANCIAL RESULTS FOR THIRD QUARTER 2013 CORK, Ireland - Ardmore Shipping Corporation (NYSE: ASC) ("Ardmore" or the "Company") today announced results for the three and nine months ended September 30, 2013. Highlights · Reported EBITDA (see Non-GAAP Measures section below) of $2.8 million for the three months ended September 30, 2013, an increase of $2.0 million from $0.8 million for the three months ended September 30, 2012. The Company reported a net loss of $0.9 million, or $0.05 basic and diluted loss per share, for the three months ended September 30, 2013, as compared to a net loss of $1.4 million, or $0.08 basic and diluted adjusted loss per share for the three months ended September 30, 2012. · Excluding non-recurring IPO-related expenses, adjusted EBITDA (see Non-GAAP Measures section below) was $3.2 million for the three months ended September 30, 2013, an increase of $2.4 million from $0.8 million for the three months ended September 30, 2012. Adjusted net loss was $0.6 million (see Non-GAAP Measures section below), or $0.03 basic and diluted adjusted loss per share, for the three months ended September 30, 2013 as compared to adjusted net loss of $1.4 million, or $0.08 basic and diluted adjusted loss per share for the three months ended September 30, 2012. · Acquired a 2006-built MR product tanker constructed at Minami Nippon Shipbuilding Co., Ltd, Japan on October 28, 2013, for a purchase price of approximately $20.5 million. · Renewed the time charter for the Ardmore Seamaster in October 2013, at an increased rate of $14,250 per day plus a bonus of $250 per day when the vessel transports IMO3 cargos. This time charter is due to expire in July 2014. · Commenced a third party spot chartering arrangement with Nordic Womar Pte. Ltd, for the Ardmore Centurion in product and chemical trades. · The Board of Directors declared an initial cash dividend of $0.066 per share on October 31, 2013 for the period August 1, 2013 to September 30, 2013. The dividend will be paid on November 20, 2013 to all shareholders of record as at November 8, 2013. Anthony Gurnee, the Company's Chief Executive Officer commented: "We are pleased with the Company's third quarter results, as the market continued to trend up and the vessels delivered year-to-date contributed to EBITDA growth. Complementing our financial performance during the quarter, we successfully completed the IPO on the New York Stock Exchange, finalized the acquisition of ten newbuildings, and entered into a commercial arrangement with Vitol Group on six MR tankers. "We continue to execute the strategy set forth at the time of the IPO. In October, we acquired a high quality second-hand MR tanker at a very attractive price, positioning the Company to continue increasing its fleet size and near-term cash flow potential. In addition, we completed the upgrade of the Ardmore Seamaster to IMO3 and renewed the contract at an improved rate of $14,250 plus an additional $250 per day when the vessel transports IMO3 cargos. Our newbuilding program is progressing well, with two Eco-Design MR's on schedule to deliver from SPP Shipbuilding in January 2014 and steel cutting commenced on the first of our four newbuildings at Fukuoka Shipbuilding in early November." Summary of Recent and Third Quarter Events Vessel Acquisitions On October 28, 2013, the Company completed the acquisition ofa 45,726 dwt product tanker, for a purchase price of approximately $20.5 million.Thevessel is a sister of the Ardmore Seafarer and was constructed at Minami Nippon Shipbuilding Co., Ltd, Japan in 2006. It is expected that the vessel will deliver to Ardmore in December 2013, and it is envisioned that the vessel will be deployed on a one year time charter or in the spot market. In August 2013, the company negotiated a reduction in the purchase price of two newbuildings in exchange for amended payment terms, reducing the contract price by $300,000 per ship and providing an implied return on cash investment of approximately 5.2%. Vessel Employment In October 2013, the Company renewed the time charter for the Ardmore Seamaster at an improved rate of $14,250 per day, including a bonus of $250 per day where the charterer engages the vessel to carry IMO3 cargos. This time charter is due to expire in July 2014. On August 3, 2013, following redelivery of the Ardmore Centurion from the previous charterer, the Company delivered the vessel to Nordic Womar Pte. Ltd to operate the vessel under a third party spot chartering arrangement. The third party spot chartering arrangement does not have a fixed expiration period. Dividend The Company declared a cash dividend of $0.066 per share for the period from the date of the IPO, August 1, 2013, to the quarter ended September 30, 2013. The dividend will be paid on November 20, 2013 to all shareholders of record as at November 8, 2013. Ardmore currently intends to pay our shareholders quarterly dividends of $0.10 per share, or $0.40 per share per year. Financing The Company is continuing negotiations for debt finance for ten newbuildings and the recent second-hand acquisition. The two MR vessels that deliver from SPP Shipbuilding in January 2014 have committed financing in place. Results for the three months ended September 30, 2013 and 2012 For the three months ended September 30, 2013, the Company reported EBITDA (see Non-GAAP Measures section below) of $2.8 million, an increase of $2.0 million from $0.8 million for the three months ended September 30, 2012. The Company reported a net loss of $0.9 million, or $0.05 basic and diluted loss per share, for the three months ended September 30, 2013, as compared to a net loss of $1.4 million, or $0.08 basic and diluted loss per share, for the three months ended September 30, 2012. The number of shares used in determining loss per share was 18,050,000, which is the full number of issued shares at the IPO date. For the three months ended September 30, 2013, the Company reported adjusted EBITDA (see Non-GAAP Measures section below) of $3.2 million, an increase of $2.4 million from $0.8 million for the three months ended September 30, 2012. The Company had an adjusted net loss (see Non-GAAP Measures section below) of $0.6 million, or $0.03 basic and diluted loss per share, which excludes $0.4 million of non-recurring fees and expenses incurred in connection with our initial public offering ("IPO"). This compared to an adjusted net loss of $1.4 million for the three months ended September 30, 2012, or $0.08 basic and diluted adjusted loss per share. The number of shares used in determining adjusted loss per share was 18,050,000, which is the full number of issued shares at the IPO date. Results for the nine months ended September 30, 2013 and 2012 For the nine months ended September 30, 2013, the Company reported EBITDA (see Non-GAAP Measures section below) of $8.0 million, an increase of $3.8 million from $4.2 million for the nine months ended September 30, 2012. The Company had a net loss of $2.1 million, or $0.12 basic and diluted loss per share, for the nine months ended September 30, 2013, as compared to a net loss of $3.2 million, or $0.17 basic and diluted loss per share for the nine months ended September 30, 2012. The number of shares used in determining loss per share was 18,050,000, which is the full number of issued shares at the IPO date. For the nine months ended September 30, 2013, the Company had an adjusted EBITDA (see Non-GAAP Measures section below) of $8.7 million as compared to $4.2 million for the nine months ended September 30, 2012. The Company had an adjusted net loss (see Non-GAAP Measures section below) of $1.2 million, or $0.07 basic and diluted loss per share, which excludes $0.7 million of non-recurring fees and expenses incurred in connection with our IPO and $0.2 million of deferred finance fees written off in relation to the repayment of senior loan facilities on two vessels. This compared to an adjusted net loss of $3.2 million for the nine months ended September 30, 2012 or $0.17 basic and diluted adjusted loss per share. The number of shares used in determining adjusted loss per share was 18,050,000, which is the full number of issued shares at the IPO date. Management's Discussion and Analysis of Financial Results Revenue for the three months ended September 30, 2013 was $10.6 million, an increase of $5.0 million from $5.6 million for the three months ended September 30, 2012. Product tanker revenue was $6.7 million for the three months ended September 30, 2013, an increase of $3.7 million from $3.0 million for the three months ended September 30, 2012. The increase primarily relates to additional revenue attributable to the Ardmore Seavaliant and Ardmore Seaventure, which were delivered on February 27, 2013 and June 7, 2013, respectively, and to increases in rates for time charter renewals since September 30, 2012. Chemical tanker revenue on owned vessels was $3.9 million for the three months ended September 30, 2013, as compared to $2.6 million for the three months ended September 30, 2012. This increase is due to both the employment of the Ardmore Centurion and the more favorable pool rates in the three months ended September 30, 2013, as compared to September 30, 2012. As of August 3, 2013, the Ardmore Centurion is employed under a third party spot chartering arrangement. Under U.S. GAAP, revenue earned under this arrangement is recognised at gross freight rate. This vessel was on a time charter for the three months ended September 30, 2012, and as such, the revenue was recognised based on the time charter rate. Commissions and voyage related costs were $1.2 million for the three months ended September 30, 2013, an increase of $1.0 million as compared to $0.2 million for the three months ended September 30, 2012. This increase is primarily due to the employment of the Ardmore Centurion, as voyage expenses such as fuel, port costs, and other voyage expenses incurred are recognised in the Company's accounts under a spot chartering arrangement. This vessel was on a time charter for the three months ended September 30, 2012, and, as such, voyage costs were borne primarily by the charterer. Vessel operating expenses were $4.8 million for the three months ended September 30, 2013, an increase of $1.0 million from $3.8 million for the three months ended September 30, 2012. This increase is due to a greater fleet in operation for the three months ended September 30, 2013. Fleet operating costs per day (defined under Unaudited Other Operating Data below) were $6,350 for the three months ended September 30, 2013, a decrease of $556 from $6,906 for the three months ended September 30, 2012. The decrease in vessel operating expenses primarily relates to the timing of vessel expenses and lower initial operating costs on newly delivered vessels. Depreciation expense for the three months ended September 30, 2013 was $2.3 million, an increase of $0.8 million from $1.5 million for the three months ended September 30, 2012. The increase is due to an increase in the average number of owned vessels to eight from six for the three months ended September 30, 2013 and 2012, respectively, as a result of the delivery of the Ardmore Seavaliant and the Ardmore Seaventure. Amortization of deferred drydock expenditure for the three months ended September 30, 2013 was $0.3 million, an increase of $0.2 million from $0.1 million for the three months ended September 30, 2012. This increase is due to timing of vessels drydocking. General and administrative expenses for the three months ended September 30, 2013 were $1.8 million, an increase of $1.0 million from $0.8 million for the three months ended September 30, 2012. The increase is primarily due to non-recurring IPO-related costs of $0.4 million incurred in the three months ended September 30, 2013, along with general increases arising from business expansion and listing on the New York Stock Exchange. Interest expense and finance costs, which include loan interest, capital lease interest and amortization of deferred financing fees, were $1.1 million for the three months ended September 30, 2013, an increase of $0.5 million from $0.6 million for the three months ended September 30, 2012. The increase relates to an increase in average debt balance following the delivery of two vessels (the Ardmore Seavaliant and Ardmore Seaventure), additional interest costs associated with the capital lease facility for the Ardmore Calypso and Ardmore Capella executed in April 2013, and a write-off of $0.2 million of deferred financing fees upon the repayment of senior debt in connection with the capital lease. These increases were partially offset by an increase in the amount of capitalized interest. Liquidity As of September 30, 2013, the Company had $77.0 million available in cash and cash equivalents. The following debt and capital lease liabilities were outstanding as of September 30, 2013: As at Sep 30, 2013 Dec 31, 2012 Debt Capital Leases - Total Conference Call The Company plans to have a conference call on Monday, November 11, 2013 at 10am Eastern Daylight Time to discuss its results for the third quarter of 2013. An accompanying investor presentation will be available in the investor relations section of Ardmore Shipping's website at www.ardmoreshipping.com prior to the start of the call. All interested parties are invited to listen to the live conference call by choosing from the following options: 1. By dialling 888-572-7025 (U.S.) or 719-325-2215 (International) and entering the conference participant passcode 5663112. 2. By accessing the live webcast at Ardmore Shipping's website at www.ardmoreshipping.com. Participants should dial into the call 10 minutes before the scheduled time. If you are unable to participate at this time, a replay of the call will be available for two weeks at 888-203-1112 or 719-457-0820. Enter the passcode 5663112 to access the audio replay. The information provided on the teleconference is only accurate at the time of the conference call, and the Company will take no responsibility for providing updated information. About Ardmore Shipping Corporation Ardmore Shipping Corporation, a company incorporated in the Republic of the Marshall Islands, provides seaborne transportation of petroleum products and chemicals worldwide to oil majors, national oil companies, oil and chemical traders, and chemical companies, with our modern, fuel-efficient fleet of mid-size product and chemical tankers. Our fleet consists of 21 vessels including eight in operation, one second-hand acquisition expected to deliver in December 2013, and 12 vessels on order with deliveries expected to begin in January 2014. We are strategically focused on modern, fuel-efficient mid-size product and chemical tankers. Our fuel-efficient operations are designed to enhance our investment returns and provide value-added service to our customers. Ardmore Shipping Corporation Unaudited Condensed Interim Consolidated Balance Sheet (Expressed in U.S. Dollars, unless otherwise stated) As at ASSETS Sep 30, 2013 Dec 31, 2012 Current assets Cash and cash equivalents $ Receivables, trade Working capital advances Prepayments Advances and deposits Other receivables Inventories Total current assets Non-current assets Vessels and vessel equipment, net Deferred dry dock expenditure, net Vessels under construction Other non-current assets, net Deferred finance charges, net Total non-current assets TOTAL ASSETS LIABILITIES AND EQUITY Current liabilities Payables, trade Charter revenue received in advance Other payables Amounts due to related parties - Accrued interest on loans Current portion of long-term debt Current portion of capital lease obligations - Total current liabilities Non-current liabilities Non-current portion of long-term debt Non-current portion of capital lease obligations - Total non-current liabilities Equity Share capital Additional paid in capital Accumulated deficit ) ) Total equity TOTAL LIABILITIES AND EQUITY $ Ardmore Shipping Corporation Unaudited Condensed Interim Statement of Comprehensive Income (Expressed in U.S. Dollars, unless otherwise stated) Three months ended Nine months ended Sep 30, 2013 Sep 30, 2012 Sep 30, 2013 Sep 30, 2012 REVENUE Revenue $ OPERATING EXPENSES Commissions and voyage related costs Vessel operating expenses Charter hire costs - - - Depreciation Amortization of deferred dry dock expenditure General and administrative expenses Total operating expenses Profit from operations ) ) Interest expense and finance costs ) Interest income Loss before taxes ) Income tax ) Net loss $ ) Loss per share, basic and diluted $ ) Weighted average number of shares, basic and diluted (Pro forma post IPO) Ardmore Shipping Corporation Unaudited Condensed Interim Statement of Cash Flows (Expressed in U.S. Dollars, unless otherwise stated) Nine months ended Sep 30, 2013 Sep 30, 2012 OPERATING ACTIVITIES Net loss $ ) ) Non-cash items: Share based compensation Depreciation Amortization of deferred dry dock expenditure - Amortization of deferred finance charges Changes in operating assets and liabilities: Receivables, trade ) Working capital advances Prepayments ) ) Advances and deposits ) Other receivables Inventories ) Payables, trade Charter revenue received in advance Other payables ) Amounts due to related parties ) Accrued interest on loans ) Deferred dry dock expenditure ) ) Net cash provided by operating activities INVESTING ACTIVITIES Payments for vessels and equipment ) ) Payments for vessels under construction ) ) Payments for other non-current assets ) ) Net cash used in investing activities ) ) FINANCING ACTIVITIES Short-term revolving credit facility - ) Proceeds from long-term debt - Repayments of long term debt ) ) Proceeds from capital leases - Repayments of capital leases ) - Payments for deferred finance charges ) ) Formation of ASC - Proceeds from IPO - IPO related expenses ) - Additional paid in capital - Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ Ardmore Shipping Corporation Unaudited Other Operating Data (Expressed in U.S. Dollars, unless otherwise stated) Three months ended Nine months ended Sep 30, 2013 Sep 30, 2012 Sep 30, 2013 Sep 30, 2012 ADJUSTED EBITDA(1) $ AVERAGE DAILY DATA Fleet time charter equivalent per day(2) Fleet operating costs per day(3) MR Tankers "Eco-Design" TCE per day(2) - - Vessel operating costs per day(3) - - MR Tankers "Eco-Mod" TCE per day(2) Vessel operating costs per day(3) Chemical Tankers "Eco-Mod" TCE per day(2) Vessel operating costs per day(3) FLEET Average number of owned vessels Average number of chartered vessels - - - Adjusted EBITDA is reconciled under the "Non-GAAP Measures" section below. Time Charter Equivalent ("TCE") daily rate is the gross charter rate or gross pool rate, as appropriate, per revenue day plus CVE. For vessels under commercial management TCE is net rate, after deducting voyage costs per revenue day. Vessel operating costs per day are routine operating expenses and comprise, crewing, repairs and maintenance, insurance, stores, lube oils, communication costs and technical management fees. They do not include additional costs related to upgrading or enhancement of the vessels that are not capitalized. Ardmore Shipping Corporation Fleet List as of October 31, 2013 VESSEL NAME TYPE DWT IMO DELIVERY BUILT FLAG EMPLOYMENT SPECIFICATION In Operation Ardmore Seavaliant1 Product/Chemical 3 Feb-13 Korea MI Time Charter Eco-Design Ardmore Seaventure2 Product/Chemical 3 Jun-13 Korea MI Time Charter Eco-Design Ardmore Seatrader3 Product - Dec-02 Japan MI Time Charter Eco-Mod Ardmore Seamaster4 Product - Sep-04 Japan MI Time Charter Eco-Mod Ardmore Seafarer5 Product - Aug-04 Japan MI Time Charter Eco-Mod Ardmore Seamariner6 Product - Oct-06 Japan MI TBD Eco-Mod (to be converted) Ardmore Centurion7 Product/Chemical 2 Nov-05 Korea MI Commercial Management Eco-Mod Ardmore Calypso8 Product/Chemical 2 Jan-10 Korea MI Pool Eco-Mod Ardmore Capella8 Product/Chemical 2 Jan-10 Korea MI Pool Eco-Mod On Order SPP Hull S-51189 Product/Chemical 3 1Q14 Korea MI Time Charter Eco-Design SPP Hull S-51199 Product/Chemical 3 1Q14 Korea MI Time Charter Eco-Design SPP Hull TBA#110 Product/Chemical 3 1Q15 Korea MI Pool Eco-Design SPP Hull TBA#210 Product/Chemical 3 2Q15 Korea MI Pool Eco-Design SPP Hull TBA#310 Product/Chemical 3 2Q15 Korea MI Pool Eco-Design SPP Hull TBA#410 Product/Chemical 3 3Q15 Korea MI Pool Eco-Design HMD Hull H-248011 Product/Chemical 2 1Q15 Korea MI TBD Eco-Design HMD Hull H-248111 Product/Chemical 2 1Q15 Korea MI TBD Eco-Design FKA Hull N-206212 Product/Chemical 2 4Q14 Japan MI TBD Eco-Design FKA Hull N-206312 Product/Chemical 2 1Q15 Japan MI TBD Eco-Design FKA Hull N-206512 Product/Chemical 2 3Q15 Japan MI TBD Eco-Design FKA Hull N-206712 Product/Chemical 2 4Q15 Japan MI TBD Eco-Design Total 21 On charter for one year at a rate of $17,000 per day for the first 60 days plus $15,000 per day thereafter, expiring in February 2014. CVE income is $1,500 per month. On charter for one year at a rate of $19,500 per day for the first 60 days plus $15,100 per day thereafter, expiring in June 2014. CVE income is $1,500 per month. On charter for ten months at a rate of $13,500 per day, expiring in December 2013 with an option to extend for a further eight months at a rate of $14,250 per day. CVE income is $1,500 per month. On charter at a rate of $14,250 per day plus an IMO3 premium of up to $250 per day, expiring in July 2014. CVE income is $1,500 per month. On charter for one year at a rate of $13,750 per day plus a performance bonus of up to $250 per day, expiring in July 2014. CVE income is $1,000 per month. Vessel expected to deliver in December 2013 where it is envisioned the vessel will be will be deployed on a one year time charter or in the spot market. Employed under a third party spot chartering arrangement. Employed in a third party commercial pool for chemical tankers. SPP Shipbuilding Hull S-5118 / S-5119 are due to deliver from SPP Shipbuilding Co. Ltd in January 2014 and following delivery they will be employed on a one year time charter with Mansel Ltd at a rate of $15,600 per day with charterer's options for years two and years three, at rates to be agreed. SPP Hulls TBA#1, TBA#2, TBA#3 and TBA#4are due to commence delivery from SPP Shipbuilding Co. Ltd, in February 2015 and following delivery they will be employed under a third party spot chartering arrangement with Mansel Ltd as part of Vitol Groups' pooling operations. HMD Hulls H-2480 and H-2481 are due to commence delivery from Hyundai Mipo Dockyard Co. Ltd, South Korea in January and February 2015 and following delivery it is envisioned they will be deployed on a one year time charter or in the spot market. FKA Hulls N-2062, N-2063, N-2065 and N-2067 are due to commence delivery from Fukuoka Shipbuilding Co. Ltd, Japan in November 2014 and following delivery it is envisioned they will be deployed on a one year time charter or in the spot market. Non-GAAP Measures This press release describes EBITDA, adjusted EBITDA, adjusted net loss and adjusted net loss per share, which are not measures prepared in accordance with U.S. GAAP. These Non-GAAP measures are presented in this press release as we believe that they provide investors with a means of evaluating and understanding how Ardmore's management evaluate operating performance. These Non-GAAP measures should not be considered in isolation from, as substitutes for, or superior to financial measures prepared in accordance with U.S. GAAP. EBITDA & Adjusted EBITDA Three months ended Nine months ended Sep 30, 2013 Sep 30, 2012 Sep 30, 2013 Sep 30, 2012 Net loss $ ) Interest income ) Interest expense and finance costs Income tax Depreciation Amortization of deferred dry dock expenditure EBITDA IPO related fees and expenses (non-recurring) - - Adjusted EBITDA $ Adjusted net loss Three months ended Nine months ended Sep 30, 2013 Sep 30, 2012 Sep 30, 2013 Sep 30, 2012 Net loss $ ) IPO related fees and expenses (non-recurring) - - Deferred finance fee write off - - - Adjusted net loss ) Adjusted net loss per share, basic and diluted $ ) Weighted average number of shares, basic and diluted (Pro forma post IPO) Forward Looking Statements Matters discussed in this press release may constitute forward-looking statements. The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. The Company desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation. The words "believe," "anticipate," "intends," "estimate," "forecast," "project," "plan," "potential," "may," "should," "expect," "pending" and similar expressions identify forward-looking statements. The forward-looking statements in this press release are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, our management's examination of historical operating trends, data contained in our records and other data available from third parties. Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. In addition to these important factors, other important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the failure of counterparties to fully perform their contracts with us, the strength of world economies and currencies, general market conditions, including fluctuations in charter rates and vessel values, changes in demand for tanker vessel capacity, changes in our operating expenses, including bunker prices, drydocking and insurance costs, the market for our vessels, competition in the tanker industry, availability of financing and refinancing, charter counterparty performance, ability to obtain financing and comply with covenants in such financing arrangements, changes in governmental rules and regulations or actions taken by regulatory authorities, potential liability from pending or future litigation, general domestic and international political conditions, potential disruption of shipping routes due to accidents, piracy or political events, vessels breakdowns and instances of off-hires and other factors. Please see our filings with the Securities and Exchange Commission for a more complete discussion of these and other risks and uncertainties. Investor Relations Enquiries: Mr. Leon Berman The IGB Group 45 Broadway, Suite 1150 New York, NY 10006 Tel: 212-477-8438 Fax: 212-477-8636 Email: lberman@igbir.com
